Case 1:19-cv-09617-KPF Document 67-6 Filed 06/21/21 Page 1 of 5




          EXHIBIT F
                                                                                                                                                                                                                                                             mpg
       Cs i2t                               https://www.mcgucken.com/Death-Valley-National-Park-372019-Rain-Floods-Lake/
                                                                                                                 Case 1:19-cv-09617-KPF Document 67-6 Filed 06/21/21 Page 2 of 5                                                   ••• o
HOME   BROWSE       SEARCH


                                                                                         Elliot McGucken Fine Art Photography: Purchase Prints ! Contact 310-806-3647 goldennumberratio@gmail.corn

                                                                                          Best Cameras & Lenses Gear Guide: Nikon D850/D810, Sony A7RIII/A7RII, & More! Philosophy for Epic Photography!

                                                                                                                        (C) MCGUCKEN FINE ART: ALL RIGHTS RESERVED



                                                                                                                                    '              •-‘ti? -
                                                                                                                                   4et       •                    (454---r,•
                                                                                                                                                              -         r_ ise
                                                                                                                    -                              —               _




       Death Valley National Park 3/7/2019 Rain, Floo
       Death Valley National Park 3/7/2019 Rain, Floods, & Lake!




                                                                                                                                aaaararagaissam...._ _ _
                                                                                                                           ---•:„-s.„..pfire-r.
                                                                                                                                          Allanuma
                                                                                                                                                 __. rsitem

                                                                                                                            •
                                                                                                                                                        -
                                                                                                                                    la10-1:"Par-




                                                                                                                                                                                                           -5" r
                                                                                                                                                                                                                   7-ell,1111111
                                                                                                                                                                                                                                      --Q4 1.111110111111111.1110WW




                                                                                                                                                                                                                                                                     1:58 PM
                                            e                                                                                                                                                                                                          tis_D di))
                                                                                                                                                                                                                                                                    3/12/2021
                                                                                                                                                                                                                                                                    NEWS000283
      C' (ist                                                                                                                                                           Case 1:19-cv-09617-KPF Document 67-6 Filed 06/21/21 Page 3 of 5         111\ CD 414        E




                                               https://www.mcgucken.com/Death-Valley-National-Park-372019-Rain-Floods-Lake/
HOM   BROWSE        SEARCH

      u.
                -   'T       Al   l"   Milre




                                                                                                                                                                                    •




                                                                                                                                       war              j .TTM

                                                                                                                                                •
                                                                                                                                         Atti




                                                                                                                                                                                                                             75.1as:
                                                                                                                                                                                                                         -        - -




                                                                                                                              ando,.   .*:;141 1100010tillPtim:
                                                                                                                                                                  --stemma
                                                                                                                                                                  - =H 11
                                                                                                                                                                      -7      -1 taaitilhif     _


      P    E                                   e                                                                                                                                                                                          ,.   11)))
                                                                                                                                                                                                                                                       1:59 PM
                                                                                                                                                                                                                                                       3/12:2021

                                                                                                                                                                                                                                                       NEWS000284
      I4       C                                                                                                    Case 1:19-cv-09617-KPF Document 67-6 Filed 06/21/21 Page 4 of 5
                                              & https://Www.mcgucken.com/Death-Valley-National-Park-372019-Rain-Floods-Lake/                                                                                                       0                       In CD C"        E
                                                                                                                                                                                                                                                                           A
HOME           BROWSE        SEARCH

                                                                                                                                                                      a   l ictla`0404.S.e   •

                                                                                                                                                       e   mite4a




                                                                                                                                                  4111111111111bliallatati               t
                                                                                                                                                                                                                                111111 0 sti -   46.41 -4INION,A.




                                                                                                                                                                                                      4-         4.---
                                                                                                                                                                                                              r-7-1 S-   4111



                                                                                                                                                                                                 A.




                                                                                                                                                                                                                                1011P       ;S:         c 41
                                                                                                                                                                                                      -




       esSISaas
       t


                                      akat-




                   ti
                                                   grimtvt; esstn4                                                                                                                                        I

tom        p                                                                                                                                                                                                                                       n.     lo 1:59 PM
                        CD   fri                                                                                                                                                                                                                               3/12/2021
                                                                                                                                                                                                                                                               NEWS000285
                         a https://www.mcgucken.com/Death-Valley-National-Park-372019-Rain-Floods-Lake/
                                                                                               Case 1:19-cv-09617-KPF          Document 67-6 Filed 06/21/21 Page 5 of 5                                        ••• orb                  IIR CD 41
                                                                                                                                                                                                                                                              A
HOME   BROWSE   SEARCH



                                                                                                                                                    ruilb -                           _

                                                                                                                                                                        et: 4.) V.0
                                                                                                                                                                 :ilect .003414_,
                                                                                                                                               '4 1 IC1       .14y1y     otSe M '
                                                                                                                                                                 :#




   obssaillw




                                                                          Ora




       SOP
                                                   sadmaNstoi—a
                                                    .ftwaxesivipser-4v




                                                                                        Contact the gallery for custom quotes & orders: 310-806-3647 goldennumberratio@gmaitcom

                                                                                                                               Purchase Prints !

                                                                                          Contact 310-806-3647 goldennumberratio@gmail.com for commercial licensing inquiries.

                                                                                          COPYRIGHT (C) Dr. Elliot McGucken 45EPIC Fine Art Photography: ALL RIGHTS RESERVED

                                                                    All photos on this website are subject to the Copyright Laws of the United States. You must seek written permission or a license to use.




                                                                                                                                                                                                                                  BACK TO TOP

                                                                                                                                                                                                                         Powered by SmugMug   Owner Log In
                                                                                                                                                                                                                                                              V

                                                                                                                                                                                                                                       ei .1\ 1:59 PM
                                                                                                                                                                                                                             /‘ "rig   Q" 3/12/2021     I:I
                                                                                                                                                                                                                                          NEWS000286
